UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-33004 Opexa Therapeutics, Inc. (Exact name of registrant as specified in its charter) Texas 2635 North Crescent Ridge Drive The Woodlands, Texas 77381 76-0333165 (State or other jurisdiction of Incorporation or organization) (Address of principal executive offices and zip code) (I.R.S. Employer Identification No.) (281) 272-9331 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ As of October 21, 2008, there were 12,263,558 shares of the issuer’s Common Stock outstanding. OPEXA THERAPEUTICS, INC. (A development stage company) For the Quarter Ended September 30, 2008 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Balance Sheets as of September 30, 2008 and December 31, 2007 1 Unaudited Statements of Expenses: For the three and nine months ended September 30, 2008 and 2007 and from Inception (January 22, 2003) through September 30, 2008 2 Unaudited Statements of Cash Flows: For the nine months ended September 30, 2008 and 2007 and from Inception (January 22, 2003) through September 30, 2008 3 Notes to Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures PART I - FINANCIAL INFORMATION Item 1. Financial Statements OPEXA THERAPEUTICS, INC. (a development stage company) BALANCE SHEETS (unaudited) September 30, December 31, 2008 2007 Assets Current assets: Cash and cash equivalents $ 4,044,082 $ 2,645,482 Other current assets 180,240 355,266 Total current assets 4,224,322 3,000,748 Property & equipment, net of accumulated depreciation of $789,766 and $614,079 respectively 1,225,905 1,370,647 Total assets $ 5,450,227 $ 4,371,395 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 819,723 $ 938,442 Accounts payable - related parties 134,597 54,091 Accrued expenses 1,050,480 1,022,461 Current maturity of loan payable 63,912 60,360 Total current liabilities 2,068,712 2,075,354 Long term liabilities: Loan payable 116,131 162,456 Total liabilities 2,184,843 2,237,810 Commitments and contingencies - - Stockholders' equity: Preferred stock, no par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.50 par value, 100,000,000 shares authorized, 12,263,558 and 6,696,784 shares issued and outstanding 6,131,738 3,348,351 Additional paid in capital 84,713,562 76,498,054 Deficit accumulated during the development stage (87,579,916 ) (77,712,820 ) Total stockholders' equity 3,265,384 2,133,585 Total liabilities and stockholders' equity $ 5,450,227 $ 4,371,395 See accompanying notes to consolidated financial statements 1 OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF EXPENSES Three and nine months ended September 30, 2008 and 2007 and the Period from January 22, 2003 (Inception) to September 30, 2008 (unaudited) Three Months Three Months Nine Months Nine Months Inception Ended Ended Ended Ended through September 30, September 30, September 30, September 30, September 30, 2008 2007 2008 2007 2008 Research and development $ 2,429,258 3,189,256 $ 7,134,786 10,148,930 $ 60,892,323 General and administrative 660,814 842,079 2,668,511 2,557,609 20,293,286 Depreciation and amortization 58,826 50,446 175,896 149,371 694,106 Loss on disposal of assets - - 116 4,034 495,617 Operating loss (3,148,898 ) (4,081,781 ) (9,979,309 ) (12,859,944 ) (82,375,332 ) Interest income 23,681 102,292 92,885 423,086 1,346,711 Other income - - 34,901 - 106,904 Gain on extinguishment of debt - 1,612,440 - 1,612,440 1,612,440 Interest expense (4,553 ) (4,731 ) (15,573 ) (10,875 ) (8,270,639 ) Net loss $ (3,129,770 ) $ (2,371,780 ) $ (9,867,096 ) $ (10,835,293 ) $ (87,579,916 ) Basic and diluted loss per share $ (0.28 ) $ (0.35 ) $ (0.99 ) $ (1.62 ) N/A Weighted average shares outstanding 11,370,527 6,696,784 9,977,831 6,696,784 N/A See accompanying notes to consolidated financial statements 2 OPEXA THERAPEUTICS, INC. (a development stage company) STATEMENTS OF CASH FLOWS Nine months ended September 30, 2008 and 2007 and the Period from January 22, 2003 (Inception) to September 30, 2008 (unaudited) Inception Nine Months Ended through September 30, September 30, 2008 2007 2008 Cash flows from operating activities Net loss $ (9,867,096 ) $ (10,835,293 ) $ (87,579,916 ) Adjustments to reconcile net loss to net cash used in operating activities Stock payable for acquired research and development - - 112,440 Stock issued for acquired research and development - - 26,286,589 Stock issued for services 68,561 - 1,929,961 Stock issued for debt in excess of principal - - 109,070 Amortization of discount on notes payable due to warrants and beneficial conversion feature - - 6,313,205 Realized gain on marketable securities - 25,912 - Gain on extinguishment of debt - (1,612,440 ) (1,612,440 ) Depreciation 175,896 149,371 694,106 Debt financing costs - - 365,910 Option expense 1,675,891 2,086,911 13,700,814 Loss on disposition of fixed assets 116 4,034 495,617 Changes in: Marketable securities - 2,926,184 - Prepaid and other expenses 175,026 87,164 (596,913 ) Accounts payable (38,213 ) 358,018 504,679 Accrued expenses 28,019 656,065 923,826 Net cash used in operating activities (7,781,800 ) (6,154,074 ) (38,353,052 ) Cash flows from investing activities Purchase of property & equipment (31,270 ) (147,782 ) (1,337,741 ) Net cash used in investing activities (31,270 ) (147,782 ) (1,337,741 ) Cash flows from financing activities Common stock sold for cash, net of offering costs 9,254,443 - 35,764,180 Common stock repurchased and canceled - - (325 ) Proceeds from debt - 137,286 8,102,199 Repayments on notes payable (42,773 ) (11,045 ) (131,179 ) Net cash provided by financing activities 9,211,670 126,241 43,734,875 Net change in cash and cash equivalents 1,398,600 (6,175,615 ) 4,044,082 Cash and cash equivalents at beginning of period 2,645,482 12,019,914 - Cash and cash equivalents at end of period $ 4,044,082 $ 5,844,299 $ 4,044,082 3 Cash paid for: Income tax $ - $ - $ - Interest 15,573 16,103 42,714 NON-CASH TRANSACTIONS Issuance of common stock to Sportan shareholders - - 147,733 Issuance of common stock for accrued interest - - 525,513 Conversion of notes payable to common stock - - 6,407,980 Conversion of accrued liabilities to common stock - - 197,176 Conversion of accounts payable to note payable - - 93,364 Discount on convertible notes relating to: - warrants - - 3,309,790 - beneficial conversion feature - - 1,715,973 - stock attached to notes - - 1,287,440 Reclassification of derivative liabilities - 6,656,677 - See accompanying notes to consolidated financial statements 4 OPEXA THERAPEUTICS, INC. (a development stage company) NOTES TO FINANCIAL STATEMENTS (unaudited) Note 1.Basis of Presentation The accompanying unaudited interim financial statements of Opexa Therapeutics, Inc., a development stage company, have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited financial statements and notes thereto contained in Opexa’s latest Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year as reported in Form 10-K, have been omitted. Note 2.Going Concern Opexa incurred a net loss of approximately $9.9 million for the nine months ended
